Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Drawings
The following changes to the drawings have been approved by the examiner:  In Figure 4 (filed 09/09/2021), the “(Prior Art)” should be deleted (Figure 4 filed in 08/04/2021 was not labeled as “Prior Art” and see paragraphs [0021] and [0033] in the specification).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a speaker comprising a basket, a surround, a diaphragm supported on the basket through the surround, and a voice coil including a cup-shaped support connected to the basket through a damper, an upper periphery of the cup-shaped support including a plurality of protrusion portions in contact with a lower surface of the diaphragm and a plurality of grooves spaced apart from the diaphragm, wherein the plurality of grooves extends in radial directions of the cup-shaped support to form air passages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Proni (US 5,734,734) teaches a voice coil adaptor ring and a loudspeaker system including a cone diaphragm supported by a frame, a voice coil former for supporting a voice coil, and a lower suspension, wherein the voice coil adapter ring is mounted over the coil former and comprises a substantially cylindrical sleeve having a ledge extending outward from the sleeve for supporting the cone and lower suspension.
Hayashi (US 2008/0304694) teaches a speaker including a heat sink disposed at the front of the bobbin, and a coupler disposed between the front of the heat sink and the rear of a diaphragm.
Ku et al. (US 2011/0044491) teaches an audio loudspeaker with an internal magnet geometry motor having a slotted cylinder having closed ends, a pair of oppositely charged magnets sandwiching a top plate and disposed between the closed ends of the cylinder, and a diaphragm assembly having a bobbin with spokes which extend through the slots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
May 11, 2022